Order entered September 25, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00925-CV

   HMS HOLDINGS CORP., HEALTH MANAGEMENT SYSTEMS, INC., AND HMS
                  BUSINESS SERVICES, INC., Appellants

                                               V.

   PUBLIC CONSULTING GROUP, INC., JAMES GAMBINO, AND JASON RAMOS,
                              Appellees

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-09047

                                           ORDER
        We GRANT appellee Public Consulting Group, Inc.’s September 24, 2015 unopposed

motion to supplement the clerk’s record and ORDER Dallas County District Clerk Felicia Pitre

to file, no later than October 2, 2015, a supplemental clerk’s record containing the documents

listed in the motion, which is attached.

        We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre and counsel

for all parties.

                                                      /s/   CRAIG STODDART
                                                            JUSTICE